Citation Nr: 0839196	
Decision Date: 11/14/08    Archive Date: 11/20/08

DOCKET NO.  05-41 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

1.  Entitlement to service connection for residuals of 
malignant melanoma metastatic to the brain, post operative.

2.  Entitlement to service connection for seizure disorder, 
secondary to malignant melanoma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The veteran had active service from May 1965 to November 
1968.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona.  

The veteran presented testimony before the undersigned 
Veterans Law Judge (VLJ) at the RO in September 2008.  A 
transcript of that hearing has been associated with the 
claims file.  


FINDINGS OF FACT

1.  The veteran's malignant melanoma was not present during 
service, did not arise within one year of separation, and has 
not been shown by medical evidence to have been caused by any 
incident of service, including herbicide exposure.

2.  As service connection for malignant melanoma has not been 
established, there is no legal basis for a grant of service 
connection for seizure disorder as secondary to malignant 
melanoma.


CONCLUSIONS OF LAW

1.  Malignant melanoma was not incurred or aggravated in 
service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 
5107 (West 2002), 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).
2.  The matter of service connection for seizure disorder, as 
secondary malignant melanoma, is without legal merit.  38 
C.F.R. § 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in May 2004.  Although the notice provided did 
not address either the rating criteria or effective date 
provisions that are pertinent to the appellant's claim, such 
error was harmless given that service connection is being 
denied, and hence no rating or effective date will be 
assigned with respect to this claimed condition.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

The Board observes that no VA examination was conducted to 
obtain an opinion as to the etiology and severity of the 
veteran's disabilities.  In disability compensation claims, 
VA must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, (2) evidence establishing 
that an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4)(i).  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).  

This standard is not met in the present case because there is 
no indication that the malignant melanoma may be associated 
with military service.  The disability is not of a type that 
may be presumed to be caused by herbicide exposure.  38 
C.F.R. §§ 3.307, 3.309.  No medical evidence has suggested a 
causal relationship between the current disability and 
exposure to herbicides, and the veteran has not reported 
continuous symptomatology of melanoma since the time of his 
military service.  The first occurrence of malignant melanoma 
noted in his medical records is in 1993, 25 years after 
separation.  Therefore, VA was not required to conduct an 
examination.

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Service Connection for Malignant Melanoma

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d) (2007).  That an injury or disease occurred in 
service is not enough; there must be chronic disability 
resulting from that injury or disease.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).

Service connection for certain chronic diseases, including 
malignant tumors, will be presumed to have been incurred in 
service if they are manifest to a compensable degree within 
the first year following active military service.  38 
U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The veteran is seeking service connection for metastatic 
malignant melanoma.  His service medical records do not show 
any diagnosis of this condition.  Private medical treatment 
records show that the veteran was diagnosed with metastatic 
malignant melanoma after a CT scan in October 1993.  The 
lesion was surgically removed in December 1993, and the 
veteran underwent radiation therapy.  

The veteran was afforded a VA examination in October 1994, in 
connection with a claim for special monthly pension.  The 
examiner noted the history of the veteran's condition the 
fact that no primary melanoma site was found.  Following 
examination, the diagnoses were malignant melanoma with 
metastasis to the brain and history of brain surgery followed 
by radiation therapy.  

There is no evidence in the record to show that the veteran's 
malignant melanoma recurred after this treatment.  A 
treatment record dated in August 2008 states that there was 
no evidence at that time of metastatic melanoma to the brain. 

The veteran's disability did not manifest in service or 
within one year of separation; therefore, service connection 
is not established on those bases.  The basis of the 
veteran's claim is that he was exposed to herbicides in 
service and that his malignant melanoma is a result of that 
exposure.  

A veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed to certain 
herbicide agents (e.g. Agent Orange).  38 U.S.C.A. § 1116(f); 
38 C.F.R. § 3.307(a)(b)(iii).  When such a veteran contracts 
a disease associated with exposure to herbicides (listed in 
38 C.F.R. § 3.309(e) (2007)) that becomes manifest to a 
compensable degree within the time period specified in 38 
C.F.R. § 3.307(a), the disease will be considered to have 
been incurred in service, even though there is no evidence of 
such a disease during the period of service.  

The RO has confirmed that the veteran had service in the 
Republic of Vietnam from May 1972 to May 1973.  He is 
therefore presumed to have been exposed to herbicides in 
service.  

Presumptive service connection based on herbicide exposure is 
warranted for the following conditions: chloracne or other 
acneform disease consistent with chloracne; Type 2 diabetes 
(also known as Type II diabetes mellitus or adult-onset 
diabetes); Hodgkin's disease; chronic lymphocytic leukemia; 
multiple myeloma; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and, soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. §3.309(e).

Although the veteran is presumed to have been exposed to 
herbicides during service, the Board observes that malignant 
melanoma is not listed among the disorders for which a 
presumption based on herbicide exposure is warranted under 
§ 3.309(e).  A presumption of service connection based on 
exposure to herbicides is not warranted for any condition 
unless it has been specifically designated by the Secretary 
of VA.  See Diseases Not Associated With Exposure to Certain 
Herbicide Agents, 68 Fed. Reg. 27630-01 (May 20, 2003).  In 
this case, the Secretary has determined that a presumption of 
service connection based on exposure to herbicides is 
specifically not warranted for skin cancer and brain tumors.  
Id.  Therefore, the veteran's condition may not be presumed 
to have been caused by herbicide exposure.

A veteran who contracts a disease not presumed under the 
regulation to be caused by herbicide exposure may still seek 
to establish service connection by offering competent medical 
evidence that his disease was actually caused by military 
service, including herbicide exposure.  Combee v. Brown, 34 
F.3d 1039, 1042 (1994).  However, the veteran has not 
submitted any medical evidence, such as a doctor's opinion, 
which suggests or demonstrates that his malignant melanoma 
was in any way related to service or to herbicide exposure.  

The veteran has submitted an abstract of a February 2004 
article from the Journal of Occupational and Environmental 
Medicine, which discuses a study showing increased risk of 
melanoma in veterans who spent up to two years in Vietnam.  
He has also submitted a portion of a May 1990 report to the 
Secretary of VA, in which a Special Assistant concludes that 
malignant melanoma is "at least as likely as not" related 
to exposure to TCDD (a dioxin present in Agent Orange.)  The 
veteran urges that, as these articles indicate a relationship 
between melanoma and Agent Orange exposure, and as his 
medical records "show no external evidence" of a cause for 
his melanoma, his condition must be due to exposure to Agent 
Orange.  

Although these articles tend to support the veteran's 
position, they do not constitute competent medical evidence 
of the particular cause of his malignant melanoma.  
Furthermore, whether a particular disability may be presumed 
to be related to herbicide exposure is matter of policy 
committed to the discretion of the Secretary of VA.  See 
38 U.S.C.A. §§ 501, 502, 7252, 7292 (2002); Wanner v. 
Principi, 370 F.3d 1124 (Fed. Cir. 2004).  The Board may not 
presume that any condition is caused by herbicide exposure 
unless it has been specifically so designated by the 
Secretary.  Because malignant melanoma is not included in 
§ 3.309(e), the veteran's condition may not be presumed to 
have been caused by herbicide exposure.  As there is no 
competent medical evidence relating his condition to service, 
service connection must be denied.

Service Connection for Seizure Disorder

The veteran is seeking service connection for seizure 
disorder.  No complaints of or treatment for this condition 
is noted in his service medical records.  The evidence shows 
that he was diagnosed with generalized seizure disorder in 
October 1993, after his third episode of being unable to 
speak in a two-month period.  After the removal of a lesion 
from his brain, the veteran was given anti-seizure 
medication.  At his September 2008 Board hearing, he reported 
that he had been able to control his seizures without 
medication for the past 10 years.  

In seeking service connection for seizure disorder, the 
veteran and his representative have consistently asserted 
that this disability is secondary to his claimed metastatic 
malignant melanoma.  No evidence suggesting that seizure 
disorder is otherwise related to service has been offered.  

Therefore, in view of the Board's decision denying service 
connection for malignant melanoma, as noted above, there is 
no legal basis for granting service connection for seizure 
disorder secondary to malignant melanoma.  Where, as here, 
service connection for the primary disability has been 
denied, the veteran cannot establish entitlement to service 
connection, pursuant to 38 C.F.R. § 3.310(a), for a secondary 
condition.

Under these circumstances, the Board must deny the claim for 
secondary service connection for seizure disorder as without 
legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


ORDER

Service connection for residuals of malignant melanoma 
metastatic to the brain, to include claimed as a result of 
exposure to herbicides, is denied.

Service connection for seizure disorder, to include as 
secondary to malignant melanoma, is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


